LATTIMORE, Judge.
Conviction for aggravated assault; punishment, a fine of $25.
An inspection of the record shows that the statement of facts in this case is in question and answer form, which is forbidden by the terms of article 760, C. C. P., hence the state*51ment of facts cannot be considered. Choate v. State, 59 Texas Crim. Rep., 266; Huey v. State, 90 Texas Crim. Rep., 400; Johnson v. State, 91 Texas Crim. Rep., 441; King v. State, 95 Texas Crim. Rep., 93; Smith v. State, 100 Texas Crim. Rep., 234.
There are a number of bills of exception in the record, but in the absence of a statement of facts it is impossible for this court to appraise the complaints attempted to be thus brought forward.
The judgment will be affirmed.

Affirmed.